TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 10, 2022



                                      NO. 03-21-00374-CV


                             City of Pflugerville, Texas, Appellant

                                                 v.

                                   735 Henna, LLC, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the orders signed by the trial court on July 19, 2021. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the orders.

Therefore, the Court affirms the trial court’s orders. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.